Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 25 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-22 are currently pending and have been examined.
Claims 1, 13, 18, and 20 have been amended.
Claim 22 has been added.
Claims 1-22 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 12 June 2013, claiming benefit to Provisional Application 61/834,145.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6546073) [hereinafter Lee] in view of Bruin et al (US Patent App No 2011/0119212)[hereinafter Bruin].
As per claim 1, Lee teaches on the following limitations:
a method for evaluating an aspect of a proposed treatment plan for radiation therapy the method comprising is taught in the Detailed Description in column 4 lines 59-62 (teaching on a system for determining an optimized radiation treatment plan);
obtaining the aspect of the proposed treatment plan defining treatment for at least one treatment site is taught in the Detailed Description in column 13 lines 13 and column 6 lines 61-65 (teaching on a processor receiving preliminary treatment plan data from the user for optimization);
using a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and column 5 lines 19-27 (teaching on a processor with memories saving patient data and treatment plans); -AND-
the set of patient data comprising at least one set of image data for the at least one treatment site or data derived from the at least one set of image data is taught in the Detailed Description in column 5 lines 19-27, column 6 lines 25-36, and column 6 lines 45-
Lee fails to teach the following; Bruin, however does teach:
and a set of patient data for a patient is taught in the Detailed Description in ¶ 0123, ¶ 0068, and ¶ 0077-79 (teaching on providing a machine learning model a set of patient data for a patient);
generating a quality assessment output of a calculated quality estimate for the aspect of the proposed treatment plan is taught in the Detailed Description in ¶ 0219-221, ¶ 0078, ¶ 0083,  and in the Figures at fig. 6 reference character 157 (teaching on calculating a treatment efficacy score (here, the "total-rank"; treated as synonymous to a quality estimate) to determine a treatment outcome prediction for a proposed treatment (here, the treatment response/efficacy prediction; treated as synonymous to a quality assessment wherein treatment non-responder and treatment responder status represent negative and positive treatment quality assessment));
using the processor to access the proposed treatment plan and the set of patient data stored in the one or more memories and extract one or more plan features from the aspect of the proposed treatment plan and one or more patient features from the set of patient data is taught in the Detailed Description in ¶ 0082, ¶ 0096-98; ¶ 0219-221; and in the Figures at fig. 4 reference characters 132-133 (teaching on extracting relevant/critical proposed treatment plan data and current patient feature data from the input patient data for input into the machine learning system to determine treatment response probabilities);
to evaluate the aspect of the proposed treatment plan according to one or more machine-learned rules for automated quality assessment stored in the one or more memories, the machine-learned rules defining expected relationships between the one or more plan features and the one or more patient features derived from the set of patient data is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the proposed treatment using a machine learning technique using rules/models wherein the rules are trained using historical patient features and treatment outcome data wherein the historical patient features are determined by studying statistically significant correlations (treated as synonymous to relationships) and treatment outcomes);
and providing the quality assessment output of the calculated quality estimate to an interface or the one or more memories; and is taught in the Detailed Description in ¶ 0257, ¶ 0123, ¶ 0068, ¶ 0077-79, ¶ 0083, and ¶ 0138-140  (teaching on calculating a treatment efficacy score (here, the "total-rank"; treated as synonymous to a quality estimate) to determine and display a treatment outcome prediction for a proposed treatment on a user interface); -AND-
wherein the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the proposed treatment using a machine learning technique using rules/models wherein the rules are trained using historical patient features and treatment outcome data).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include the machine learning treatment quality assessment system of Bruin with the motivation of “improv[ing] accuracy and efficiency of the prediction and estimation models” (Bruin in the Background in ¶ 0015) for “predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality” (Bruin in the Background in ¶ 0002).

the method of claim 1, wherein generating the output further comprises: evaluating the aspect of the proposed treatment plan according to the one or more rules defining expected relationships between a treatment plan characterization and one or more of: the one or more plan features, and is taught in the Detailed Description in column 7 lines 29-39 and column lines 16-44 (teaching on the system taking the received input data and formulating an optimized proposed treatment plan output based on a set of mathematical relationships (treated as synonymous to rules) between the plan features and the patient data); -AND-
the one or more patient features defined in the set of patient data is taught in the Detailed Description in column 9 lines 52-56 and column lines 16-44 (teaching on the system using patient specific data to further tailor the optimization output using a mathematical relationship).
As per claim 3, the combination of Lee and Bruin discloses all the limitations of claim 2. Lee also discloses the following:
the method of claim 2, further comprising: determining the treatment plan characterization by automatically characterizing the aspect of the proposed treatment plan according to the one or more plan features: wherein characterizing the aspect of the proposed treatment plan comprises determining a treatment plan class for the proposed treatment plan according to one of a plurality of predefined treatment plan classes, using an automated classification process is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans based on their combinations/permutations of particular attributes).

the method of claim 3, wherein the automated classification process is based on determining similarity of features of the proposed treatment plan to features of plans associated with a predefined treatment plan class is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans based on their combinations/permutations of particular attributes, with particular attributes having predefined binary variables that are fixed to zero or one, and the remaining binary variables are relaxed).
As per claim 6, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee also discloses the following:
the method of claim 1, wherein the plurality of aspects of the proposed treatment plan comprises a set of region of interest (ROI) data delineating at least one ROI in the set of image data; and is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues);
wherein the method further comprises automatically characterizing the at least one ROI according to one or more features to determine at least one ROI characterization is taught in the Detailed Description in column 10 lines 45-50 (teaching on the tumor volume determined from the contour data affecting the outcome of the optimization outcome);          -AND-
wherein generating the output for the aspect of the proposed treatment plan includes evaluating the aspect of the proposed treatment plan according to one or more rules defining expected relationships between one or more of: the one or more plan features, one or more patient features, the treatment plan characterization, and the at least one ROI characterization is taught in the Detailed Description in column 10 lines 15-67 (teaching on the plan features (here the dose distribution) that are produced for the outcome treatment optimized plan are mathematically related (treated as synonymous with rules) to the tumor volume and patient features applied to the algorithm).
As per claim 7, the combination of Lee and Bruin discloses all the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein characterizing the at least one ROI comprises determining at least one ROI class respectively for the at least one ROI, according to one of a plurality of predefined ROI classes, using an automated classification algorithm is taught in the Detailed Description in column 11 lines 1-33 (Detailed Description teaching on categorizing the treatment plans based on their combinations/permutations of particular attributes as they relate to the contour data for the particular patient's region of interest).
As per claim 10, the combination of Lee and Bruin discloses all the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein the at least one ROI is characterized according to ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, reference structures and structures to facilitate treatment planning is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues).
As per claim 11, the combination of Lee and Bruin discloses all the limitations of claim 6. Lee also discloses the following:
the method of claim 6, wherein obtaining the set of ROI data comprises automatically segmenting the at least one ROI from the image data is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system using the patient image data to define a specific contour for treatment optimization).
As per claim 12, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee also discloses the following:
the method of claim 1, wherein the one or more patient features comprise at least one of: a patient characteristic, a patient history, a patient diagnosis, and an imaged feature is taught in the Detailed Description in column 9 lines 52-56 and column 6 lines 57-61 (teaching on the system using patient specific data to further tailor the optimization output including an imaged contour).
As per claim 13, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee fails to teach the following; Bruin, however, does teach:
the method of claim 1, wherein the output comprises one or more of: a confidence measure for the treatment plan characterization; a probability of error for the aspect of the proposed treatment plan; a confidence level for the aspect of the proposed treatment plan; an automatic quality estimate score; one or more suggestions for modifying the aspect of the proposed treatment plan in order to improve the quality estimate; and one or more features of the treatment plan characterization that is relevant to the quality estimate is taught in the Detailed Description in ¶ 0257 and ¶ 0184 (teaching on the output report also containing a confidence measure for the treatment plan - here a likelihood or response-indicator number (that can be either discrete or continuous)).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include the machine learning treatment quality assessment system output of a 
As per claim 14, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee fails to teach the following; Bruin, however, does teach:
the method of claim 1, wherein the one or more rules defining expected relationships include at least one rule generated by machine learning based on one or more of: historical suitability of a given treatment plan characterization for historical patients; historical treatment outcome of a given treatment plan characterization for historical patients; historical treatment plans for a specific patient; historical treatment outcomes for the specific patient; a mathematical function; and a rule governing treatment plans irrespective of the treatment plan characterization and irrespective of the patient data is taught in the Detailed Description in ¶ 0075, ¶ 0088, ¶ 0094, and ¶ 0105-108 (teaching on training the model with historical treatment outcome data of a given treatment plan for historical patients).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include historical patient treatment outcomes for past patients training data for a machine learning treatment quality assessment system output of Bruin with the motivation of updating and enhancing the predictive performance of the machine learning system (Bruin in the Detailed Description in ¶ 0079).
As per claim 16, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee also discloses the following:
the method of claim 1 wherein the proposed treatment plan is characterized according to treatment plan features including one or more of: number of beams, beam parameters, an anatomical site, a tumour histology, a prescription dose, a treatment technique, and a treatment intent is taught in the Detailed Description in column 10 lines 15-67 (teaching on the plan features (here the dose distribution) that are produced for the outcome treatment optimized plan are mathematically related (treated as synonymous with rules) to the tumor volume and patient features and number of beams applied to the algorithm).
As per claim 18, Lee teaches on the following limitations:
a method for evaluating at least one delineated region of interest (ROI) for radiation therapy, the method comprising is taught in the Detailed Description in column 4 lines 59-62 and column 6 lines 57-61 (teaching on a system for determining an optimized radiation treatment plan based in part on a patient contour);
obtaining a set of ROI data delineating the at least one ROI for at least one treatment site in a set of image data, and is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues - note that the ROI is treated as a disease/symptom to be treated for the remainder of the claim limitations); -AND-
using a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, column 5 lines 19-27, and in column 11 lines 1-33 (teaching on a processor with memories saving patient data and treatment plans and categorizing the treatment plans based on their combinations/permutations of particular attributes as they relate to the contour data for the particular patient's region of interest).
Lee fails to teach the following; Bruin, however does teach:
a set of patient data for a patient is taught in the Detailed Description in ¶ 0123, ¶ 0068, and ¶ 0077-79 (teaching on providing a machine learning model a set of patient data for a patient);
generating a quality assessment output of a calculated quality estimate is taught in the Detailed Description in ¶ 0219-221, ¶ 0078, ¶ 0083,  and in the Figures at fig. 6 reference character 157 (teaching on calculating a treatment efficacy score (here, the "total-rank"; treated as synonymous to a quality estimate) to determine a treatment outcome prediction for a proposed treatment (here, the treatment response/efficacy prediction; treated as synonymous to a quality assessment wherein treatment non-responder and treatment responder status represent negative and positive treatment quality assessment));
using a processor to access the proposed treatment plan and the set of patient data stored in the one or more memories and extract one or more plan features from the aspect of the proposed treatment plan and one or more patient features from the set of patient data is taught in the Detailed Description in ¶ 0082, ¶ 0096-98; ¶ 0219-221; and in the Figures at fig. 4 reference characters 132-133 (teaching on extracting relevant/critical proposed treatment plan data and current patient feature data from the input patient data for input into the machine learning system to determine treatment response probabilities);
to compute a quality estimate for the at least one ROI by evaluating the at least one ROI according to one or more machine-learned rules for automated quality assessment defining expected relationships between one or more ROI features, and one or more patient features defined in the set of patient data is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the proposed treatment using a machine learning technique using rules/models wherein the rules are trained using 
providing the quality assessment output of the calculated quality estimate to an interface or the one or more memories; and is taught in the Detailed Description in ¶ 0257, ¶ 0123, ¶ 0068, ¶ 0077-79, ¶ 0083, and ¶ 0138-140  (teaching on calculating a treatment efficacy score (here, the "total-rank"; treated as synonymous to a quality estimate) to determine and display a treatment outcome prediction for a proposed treatment on a user interface); -AND-
wherein the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the proposed treatment using a machine learning technique using rules/models wherein the rules are trained using historical patient features and treatment outcome data).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include the machine learning treatment quality assessment system of Bruin with the motivation of “improv[ing] accuracy and efficiency of the prediction and estimation models” (Bruin in the Background in ¶ 0015) for “predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality” (Bruin in the Background in ¶ 0002).
As per claim 19, the combination of Lee and Bruin discloses all the limitations of claim 18. Lee also discloses the following:
the method of claim 18, wherein the ROI is characterized according to one or more ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, and a reference structure is taught in the Detailed Description in column 6 lines 57-61 (teaching on the system receiving contour data (treated as synonymous to region of interest data) to determine the tumor volume against the critical structures/normal tissues).
As per claim 20, Lee teaches on the following limitations:
a computer system for evaluating an aspect of a proposed treatment plan for radiation therapy, the system comprising is taught in the Detailed Description in column 4 lines 59-62 (teaching on a system for determining an optimized radiation treatment plan);
one or more memories storing the proposed treatment plan and the set of patient data; and one or more rules, a processor that communicates with the one or more memories to is taught in the Detailed Description in column 13 lines 13, column 6 lines 61-65, and column 5 lines 19-27 (teaching on a processor with memories saving patient data and treatment plans);
obtain the aspect of the proposed treatment plan defining treatment for at least one treatment site, and is taught in the Detailed Description in column 13 lines 13 and column 6 lines 61-65 (teaching on a processor receiving preliminary treatment plan data from the user for optimization); -AND-
a set of patient data for a patient is taught in the Detailed Description in column 5 lines 19-27, column 6 lines 25-36, and column 6 lines 45-46 (teaching on the system receiving patient image data for input into the optimization system).
Lee fails to teach the following; Bruin, however does teach:
generate a quality assessment output of a calculated quality estimate for the aspect of the proposed treatment plan is taught in the Detailed Description in ¶ 0219-221, ¶ 0078, ¶ 0083,  and in the Figures at fig. 6 reference character 157 (teaching on calculating a 
by evaluating the aspect of the proposed treatment plan according to the one or more machine-learned rules for automated quality assessment defining expected relationships between one or more plan features, and one or more patient features defined in the set of patient data is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the proposed treatment using a machine learning technique using rules/models wherein the rules are trained using historical patient features and treatment outcome data wherein the historical patient features are determined by studying statistically significant correlations (treated as synonymous to relationships) and treatment outcomes);
provide the quality assessment output of the calculated quality estimate to an interface or the one or more memories; and is taught in the Detailed Description in ¶ 0257, ¶ 0123, ¶ 0068, ¶ 0077-79, ¶ 0083, and ¶ 0138-140  (teaching on calculating a treatment efficacy score (here, the "total-rank"; treated as synonymous to a quality estimate) to determine and display a treatment outcome prediction for a proposed treatment on a user interface); -AND-
wherein the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of treatment plans is taught in the Detailed Description in ¶ 0068, ¶ 0219-221, ¶ 0078-79, ¶ 0083, and ¶ 0138-140  (teaching on evaluating the 
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include the machine learning treatment quality assessment system of Bruin with the motivation of “improv[ing] accuracy and efficiency of the prediction and estimation models” (Bruin in the Background in ¶ 0015) for “predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality” (Bruin in the Background in ¶ 0002).
As per claim 21, the combination of Lee and Bruin discloses all the limitations of claim 20. Lee also discloses the following:
the method of claim 1 further comprising: displaying a visualization of the aspect of the proposed treatment plan ... output on a display device and is taught in the Detailed Description in col 6 lines 11-24 (teaching on providing an output that displays at least one aspect of the treatment plan on a display device); -AND-
providing an interface for receiving input for the quality assessment output is taught in the Detailed Description in col 6 lines 44-56 (teaching on an input device for providing patient data necessary for the quality assessment output).
Lee fails to teach the following; Bruin, however does teach:
and the quality assessment output is taught in the Detailed Description in ¶ 0257, ¶ 0123, ¶ 0068, ¶ 0077-79, ¶ 0083, and ¶ 0138-140 (teaching on displaying a treatment outcome prediction for a proposed treatment on a user interface).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include the machine learning treatment quality assessment output of Bruin with the motivation of “improv[ing] accuracy and efficiency of the prediction and estimation models” (Bruin in 
As per claim 22, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee fails to teach the following; Bruin, however, does teach:
the method of claim 1 wherein the machine-learned rules are based on historical data of historical treatment plans, wherein the machine learning is ongoing as additional historical data becomes available such that the machine-learned rules are refined over time is taught in the Detailed Description in ¶ 0179 (teaching on updating the model when new historical training data becomes available for continuous learning and improved model performance).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee to include new/updated patient treatment outcomes for past patients training data for a machine learning treatment quality assessment system output of Bruin with the motivation of continually updating and enhancing the predictive performance of the machine learning system (Bruin in the Detailed Description in ¶ 0079).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6546073) [hereinafter Lee] in view of Bruin et al (US Patent App No 2011/0119212)[hereinafter Bruin] in further view of Zhu et al, A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) Med. Phys. 719-726 (Feb 2011)[hereinafter Zhu].
As per claim 4, the combination of Lee and Bruin discloses all the limitations of claim 3. Lee and Bruin fail to teach the following; Zhu, however, does teach:
the method of claim 3, wherein the automated classification process involves rules developed or refined by machine learning using plan features and patient features extracted by the processor from historical data derived from historical treatment plans, a mathematical function, or a general rules governing treatment plans  is taught in the § I. INTRODUCTION on p. 720 col 1 ¶ 4, in the Abstract § Conclusions on p. 719, and § II.A. Patient data on p. 270 col 2 ¶ 3 (teaching on using machine learning with prior treatment plan training data to generate and update a quantitative treatment quality evaluation tool wherein the rules/criteria governing the treatment planning are based on OAR constraints); -AND-
irrespective of the proposed treatment plan and irrespective of the set of patient data is taught in the § II.E. Model validation on p. 722 (teaching on the proposed treatment plan being an input value to the support vector machine (i.e. machine learning algorithm) developed using training data only).
One having ordinary skill in the art at the time the invention was filed would modify the radiation quality assurance system of Lee and Bruin to include machine learning to generate and update the quality assessment rules of Zhu because “fast quality evaluation of the ART [adaptive radiotherapy] plans is necessary” and “the evaluation of adaptive plans needs to be automatic, consistent, and fast” (Zhu in the § I. INTRODUCTION on p. 719 col 2 ¶ 1). 
As per claim 17, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee and Bruin fail to teach the following; Zhu, however, does teach:
the method of claim 1, wherein evaluating the proposed treatment plan according to one or more rules defining expected relationships between the one or more patient features comprises evaluating similarity of the one or more patient features for the patient to one or more patient features for another patient is taught in the § II.E. Model validation on p. 722 (teaching on the proposed treatment plan being an input value to the support vector machine (i.e. machine learning algorithm) developed using training data only wherein the training data's model curve is compared to the current patient's treatment curve).
. 

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6546073) [hereinafter Lee] in view of Bruin et al (US Patent App No 2011/0119212)[hereinafter Bruin] in further view of T. Shepherd et al., Comparative Study With New Accuracy Metrics for Target Volume Contouring in PET Image Guided Radiation Therapy, 31(11) IEEE TRANS MED IMAGING 2006–2024 (Nov 2012) (Year: 2012) [hereinafter Shepherd].
As per claim 8, the combination of Lee and Bruin discloses all the limitations of claim 6. Lee and Bruin fail to teach the following; Shepherd, however, does teach:
the method of claim 6, further comprising, for each of the at least one ROI, calculating a quality estimate that a given ROI belongs to a given ROI characterization, based on predefined expected features of the given ROI characterization is taught in the § IV. Experiments at A. Phantom and AUC on p. 12 (teaching on assigning a score for each contouring method for accuracy measures from the patient images).
A person having ordinary skill in the art at the time the invention was filed to modify the treatment plan optimization and review method of Lee and Bruin to include the ROI characterization quality estimate taught by Shepherd with the motivation of overcoming the problem that the “impact of positron emission tomography (PET) on radiation therapy is held back by poor methods of defining functional volumes of interest” (Shepherd in the Abstract on p. 1).
As per claim 9, the combination of Lee and Bruin discloses all the limitations of claim 6. Lee and Bruin fail to teach the following; Shepherd, however, does teach:
the method of claim 6, wherein the at least one ROI characterization is determined based on shape and density value of a given ROI is taught in the § III. Experimental Methods at C. Countouring Evaluation on p. 9 and Figure 4 on p. 28 (teaching on assigning a characteraction value to the contour determination based on a density value from an irregular shape).
A person having ordinary skill in the art at the time the invention was filed to modify the treatment plan optimization and review method of Lee and Bruin to include the ROI characterization including density and shape consideration taught by Shepherd with the motivation of overcoming the problem that the “impact of positron emission tomography (PET) on radiation therapy is held back by poor methods of defining functional volumes of interest” (Shepherd in the Abstract on p. 1).
As per claim 15, the combination of Lee and Bruin discloses all the limitations of claim 1. Lee and Bruin fail to teach the following; Shepherd, however, does teach:
the method of claim 1, wherein providing the output comprises displaying, on an output device, an indication of one or more plan features or one or more patient features giving rise to a quality estimate of a particular value or within a particular value range is taught in the § VI. Conclusion on p. 20 (teaching on displaying for visual reference the automated contouring outcome that are within high accuracy scores to help guide any manual manipulation of the contour before a final treatment plan is determined).
A person having ordinary skill in the art at the time the invention was filed to modify the treatment plan optimization and review method of Lee and Bruin to include displaying the quality estimate considerations within a certain threshold as taught by Shepherd with the motivation of overcoming the problem that the “impact of positron emission tomography (PET) on radiation therapy is held back by poor methods of defining functional volumes of interest” (Shepherd in the Abstract on p. 1).


Response to Arguments
Applicant’s arguments, filed 25 October 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bruin, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vilsmeier (US Patent App. No. 2013/0085735); -AND-
Drago, G.P. , Setti, E. , Licitra, L., Forecasting the performance status of head and neck cancer patient treatment by an interval arithmetic pruned perceptron, 49(8) IEEE Trans Biomed Eng 782–7 (2002) teaching on utilizing learning models to classify and predict patient responses to determine treatment efficiency rankings (see V. Discussion on p. 786 and the Abstract on p. 782).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J.L.J./Examiner, Art Unit 3626      
                                                                                                                                                                                                  
/EVANGELINE BARR/Primary Examiner, Art Unit 3626